           Case 2:20-cv-00263-RSM-JRC Document 52 Filed 07/20/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      ROBERT RUSSELL,
                                                              CASE NO. 2:20-cv-00263-RSM-JRC
11                              Plaintiff,
                                                              PRETRIAL SCHEDULING ORDER
12              v.

13      JOSEPH SAMEC, et al.,

14                              Defendants.

15

16          This matter is before the Court on the parties’ joint status report. Dkt. 50. Having

17   considered the parties’ report, the Court sets the following deadlines:

18                                     Event                                         Date

19      Deadline for joining additional parties                                August 14, 2020

20      Deadline for amending pleadings                                        August 14, 2020

21      Plaintiff’s expert disclosures under Fed. R. Civ. P. 26(a)(2)           March 1, 2021

22      Defendant’s expert disclosures under Fed. R. Civ. P. 26(a)(2)          March 15, 2021
23      Rebuttal expert disclosures                                            March 31, 2021
24


     PRETRIAL SCHEDULING ORDER - 1
            Case 2:20-cv-00263-RSM-JRC Document 52 Filed 07/20/20 Page 2 of 3



 1      All motions related to discovery must be filed by                         April 30, 2021

 2      Motions related to discovery must be noted on the motion
        calendar no later than the Friday before discovery closes
 3      pursuant to LCR 7(d) and LCR 37(a)(2)

 4      Discovery completed by                                                     May 31, 2021

 5      All dispositive motions must be filed by (see LCR 7(d))                    June 28, 2021

 6
            This order sets firm dates that can be changed only by order of the Court, not by
 7
     agreement of counsel for the parties. The Court will alter these dates only upon good cause
 8
     shown. Failure to complete discovery within the time allowed is not recognized as good cause.
 9
     If any of the dates identified in this Order or the Local Civil Rules fall on a weekend or federal
10
     holiday, the act or event shall be performed on the next business day.
11
            Pursuant to LCR 16(a)(2), the Court declines to rule on requests for relief made in the
12
     joint status report. If this matter is not resolved by settlement or dispositive motion, the
13
     Honorable Ricardo S. Martinez will set a trial date.
14
                     ALTERATIONS TO ELECTRONIC FILING PROCEDURES
15
            As of June 1, 2004, counsel shall be required to electronically file all documents with the
16
     court. Pro se litigants may file either electronically or in paper form. Information and
17
     procedures or electronic filing can be found on the Western District of Washington’s website at
18
     https://www.wawd.uscourts.gov.
19
            The following alterations to the Electronic Filing Procedures apply in all cases pending
20
     before Judge Martinez:
21
        •   Section III, Paragraph F: When the aggregate submittal to the Court (i.e., the motion, any
22
            declarations and exhibits, the proposed order, and the certification of service) exceeds 50
23
            pages in length, a paper copy of the document (3-hole punched, with dividers, banded or
24


     PRETRIAL SCHEDULING ORDER - 2
            Case 2:20-cv-00263-RSM-JRC Document 52 Filed 07/20/20 Page 3 of 3



 1          clipped as needed. No binders.) must be delivered to the Clerk’s Office by 10:30 a.m. the

 2          day after filing. The chambers copy must be clearly marked with the words “Courtesy

 3          Copy of Electronic Filing for Chambers.” Counsel and pro se parties should familiarize

 4          themselves with temporary directions regarding Courtesy Copies during the COVID-19

 5          outbreak. See https://www.wawd.uscourts.gov/judges/martinez-chambers.

 6      •   Section III, Paragraph L: Unless the proposed order is stipulated, agreed, or otherwise

 7          uncontested, the parties need not email a copy of the order to the judge’s orders email

 8          address.

 9                                      Discovery and Settlement

10          As required by LCR 37(a), all discovery matters are to be resolved by agreement if

11   possible. Counsel shall also cooperate in preparing the agreed pretrial order in the format

12   required by LCR 16.1.

13          Should this case settle before Judge Martinez has ruled on dispositive motions, counsel

14   shall notify Judge Creatura’s courtroom deputy at Kelly_Miller@wawd.uscourts.gov. Should

15   this case settle after Judge Martinez has ruled on dispositive motions, counsel shall immediately

16   notify Judge Martinez’s courtroom deputy at (206) 370-8521. Pursuant to LCR11(b), an

17   attorney who fails to give the Deputy Clerk prompt notice of settlement may be subject to such

18   discipline as the Court deems appropriate.

19          The Clerk is directed to send copies of this Order to all parties of record.

20          Dated this 20th day of July, 2020.

21

22                                                         A
                                                           J. Richard Creatura
23
                                                           United States Magistrate Judge
24


     PRETRIAL SCHEDULING ORDER - 3
